Exhibit 10.13

 

[smartire.gif]

SmarTire Systems Inc.


Suite 150, 13151 Vanier Place
Richmond, British Columbia
Canada, V6V 2J1



T: 604.276.9884
F: 604.276.2350
www.smartire.com
OTCBB: SMTR

November 10, 2003

Palisades Master Fund, L.P.
Citco Building
Wickhams Cay
P.O. Box 662
Road Town Tortola

 

 

 

 

Dear Sirs/Mesdames:

 

Common Stock Purchase Warrants Dated May 15, 2003

We refer to our letter agreement dated for reference October 27, 2003 (the
"Agreement") pursuant to which you exercised 3,290,596 common stock purchase
warrants dated May 15, 2003 at a reduced exercise price of US$0.20 per share, in
consideration of the issuance to you by SmarTire Systems Inc. ("SmarTire") of
3,290,596 common stock purchase warrants (the "Replacement Warrants")
exercisable at an exercise price of US$0.20 per share for a period of five
years.

In consideration of the payment to SmarTire of the sum of U.S.$10, the receipt
and sufficiency of which is hereby acknowledged, SmarTire hereby agrees that the
exercise price of each Replacement Warrant shall be reduced from $0.20 per share
to $0.1771 per share. The Agreement and the Replacement Warrants, as amended
hereby, shall continue in full force and effect in accordance with their
respective terms.

SmarTire hereby agrees to execute and deliver to you a new certificate
representing the Replacement Warrants, as amended hereby, against surrender and
delivery to SmarTire of the original certificate representing the Replacement
Warrants.

By signing and returning the enclosed duplicate copy of this letter, you, as the
"Warrant Holder," shall represent and warrant to SmarTire that:

 

1. the answers of the Warrant Holder contained in the US Questionnaire (as
defined in and delivered pursuant to the Agreement) continue to be true and
correct; and

2. the Warrant Holder is a company, other than a mutual fund or non-redeemable
investment fund, that had net assets of at least CDN$5,000,000, as shown on its
most recently prepared financial statements, or that it is otherwise an
"accredited investor" within the meaning assigned in Multilateral Instrument
45-103, as adopted by the British Columbia Securities Commission.

All questions concerning the construction, validity, enforcement and
interpretation of this agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein.

If you agree to the above terms, kindly sign two copies of this letter
signifying your approval and acceptance and return one fully executed letter to
the writer at your earliest convenience.

Yours truly,

SMARTIRE SYSTEMS INC.

Per: /s/ Jeff Finkelstein

Jeff Finkelstein
Chief Financial Officer

 

The undersigned hereby agrees to the foregoing terms and conditions of this
agreement as of the date first above written.

PALISADES MASTER FUND, L.P.

Per:

/s/ Paul T. Mannion JR


Authorized Signatory



Paul T. Mannion JR


Name (Please Print)



General Partner of PEF Advisors LLC


Title

